MEMORANDUM **
Manson Woo appeals the district court’s denial of his motion to suppress videotapes seized pursuant to a search warrant. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 1294(1), and affirm the district court’s decision.
Because the parties are familiar with the facts, we will not recount them in detail except as necessary. Whether a search warrant describes items to be seized with sufficient specificity is reviewed de novo. United States v. Reeves, 210 F.3d 1041, 1046 (9th Cir.2000), citing United States v. Noushfar, 78 F.3d 1442, 1447 (9th Cir. 1996). We review the district court’s denial of a motion to suppress relating to a search warrant de novo. United States v. Jordan, 291 F.3d 1091, 1099 (9th Cir.2002).
Woo does not dispute that there was probable cause to issue the warrant. He argues instead the warrant was impermissibly broad in that it authorized the seizure of all the videotapes on the premises, not just counterfeit tapes. In determining whether a warrant is sufficiently specific, we consider: “(1) whether probable cause exists to seize all items of a particular type described in the warrant, (2) whether the warrant sets out objective standards by which executing officers can differentiate items subject to seizure from those which are not, and (3) whether the government was able to describe the items more particularly in light of the information available to it at the time the warrant was issued.” United States v. Spilotro, 800 F.2d 959, 963 (9th Cir.1986).
Whether or not the warrant was too broad in authorizing seizure of “gems, precious metals, [and] ... casino tokens,” it was not too general with respect to seizure of videotapes. This is all that Woo challenged in the district court and on appeal. The government had probable cause to seize all of Diamond Video’s videotapes *826because all tapes were necessary to prove illegal duplication and because it would have been difficult to determine which videos were counterfeit in the course of seizure. While the warrant did not set forth standards for differentiating counterfeit from legitimate videotapes, this did not render the warrant impermissibly general; the government had probable cause to seize all videos. Finally, the government could not have described the videos with greater particularly in light of the information available to it at the time the warrant was issued.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.